             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

CHRISTOPHER WILLIAM
MANIKOWSKI,

                 Petitioner,

v.                                                  Case No. 5:16cv161-MW/EMT

SECRETARY DEPARTMENT
OF CORRECTIONS,

          Respondent.
_________________________/

          ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 31, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 34.1 Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

petition for writ of habeas corpus, ECF No.1, is DENIED. A Certificate of




1
 This Court recognizes that there are some typographical errors but chooses not to correct those errors. For
example, on page 53 of the report and recommendation, “State” is misspelled as “Sate.” Such minor and infrequent
errors are inconsequential and do not warrant further comment.
Appealability is DENIED.” The Clerk shall close the file.

     SO ORDERED on December 11, 2018.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge
